Matter of Baxter v Annucci (2022 NY Slip Op 02471)





Matter of Baxter v Annucci


2022 NY Slip Op 02471


Decided on April 14, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:April 14, 2022

533410
[*1]In the Matter of Jason Baxter, Appellant,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date:March 18, 2022

Before:Garry, P.J., Clark, Colangelo, Ceresia and Fisher, JJ.

Jason Baxter, Collins, appellant pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

Appeal from a judgment of the Supreme Court (Ferreira, J.), entered June 1, 2021 in Albany County, which dismissed petitioner's application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding raising various procedural challenges to a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. Following joinder of issue, Supreme Court dismissed the petition, and this appeal ensued. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge was not deducted from petitioner's institutional account. Given that petitioner has received all of the relief to which he is entitled, the appeal must be dismissed as moot (see Matter of Hogan v Annucci, 162 AD3d 1418, 1418 [2018], appeal dismissed 32 NY3d 1001 [2018]; cf. Matter of Houston v Annucci, 200 AD3d 1387, 1387 [2021]; Matter of Fraser v Venettozzi, 197 AD3d 1475, 1476 [2021]). As the record reflects that petitioner paid a reduced filing fee of $15 and he has requested reimbursement thereof, we grant petitioner's request for that amount.
Garry, P.J., Clark, Colangelo, Ceresia and Fisher, JJ., concur.
ORDERED that the appeal is dismissed, as moot, without costs, but with disbursements in the amount of $15.